Citation Nr: 1210463	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-47 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active duty service from June 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2011).  The record shows that a VCAA letter dated December 2008 provided the Veteran such notice.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance with the VCAA assistance.  The record in this case includes VA examination reports, VA and private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 38 C.F.R. § 3.159(c) (2011).  

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  The question is whether or not the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that he is unemployable due to his service-connected disabilities.  In his October 2008 claim for TDIU, the Veteran reported being unable to obtain employment primarily due to his service-connected bilateral hearing loss disability.  The Veteran's representative requests application of reasonable doubt in the Veteran's claim, but otherwise makes no specific contentions in support of the claim. 

In this case, the Veteran's service-connected disability meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for bilateral hearing loss, rated as 70 percent disabling.  As the Veteran's only service-connected disability, bilateral hearing loss, is rated at 70 percent, the percentage criteria for TDIU eligibility are met (one disability rated at 60 percent or more); therefore, entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).  

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he ended his employment in 
May 2008 due to symptoms caused by his service-connected bilateral hearing loss.  In a June 2003 private audiological opinion, the private examiner opined that the Veteran had severe hearing loss even with the help of his hearing aids.  An 
October 2008 lay statement reflects that the Veteran is unable to hold many of the offices in the VFW organization to which he belongs because of his difficulty to communicate audibly with others.  In a June 2009 private audiological opinion, the private examiner opined that the Veteran was hard of hearing in the absence of his hearing aids and that the Veteran would have difficulty in obtaining a job with his degree of hearing disability.  

The evidence weighing against the Veteran's claim for TDIU includes the 
January 2009 VA audiological examination, where the VA examiner opined that the Veteran's hearing loss was serviceable with hearing aids and he was an excellent candidate for positive outcome and benefit.  The VA examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings and that the Veteran's hearing loss would not interfere with his ability to work or find gainful employment.  

The weight of lay and medical evidence shows that the Veteran's service-connected bilateral hearing loss has not rendered him unable to obtain or maintain substantially gainful employment.  The Board finds the June 2003 audiological private opinion to be of little probative value.  The June 2003 private examiner opined that the Veteran had severe hearing loss even with the help of his hearing aids, but did not opine on whether the Veteran's current symptomatology would render the Veteran unable to obtain or maintain employment.  Bloom v. West, 
12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

The Board finds the June 2009 audiological private opinion to be of little probative value.  The June 2009 private audiological opinion was that the Veteran "would find difficulty in obtaining a job" because of his service-connected bilateral hearing loss, without the use of a hearing aid.  Difficulty in finding a job is not the same as inability to obtain substantially gainful employment.  See 38 C.F.R. § 4.16(a) (TDIU where a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities).  Some average occupational difficulty is contemplated by the schedular rating criteria.  See 
38 U.S.C.A. § 1155 (rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations); 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). 

The June 2009 private examiner also opined that the Veteran was hard of hearing in the absence of his hearing aids and that the Veteran would have difficulty in obtaining a job with his degree of hearing disability, but did not opine on the relevant question of whether the Veteran's current symptomatology would render him unable to obtain or maintain substantially gainful employment when his hearing aids were being used.  Bloom, 12 Vet. App. at 187 (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). 

The progress notes dated in May 2009 note the Veteran's reported history of progressively severe deafness and the Veteran's report of not being able to work and being totally disabled.  It is unclear whether the private examiner is offering his own opinion, and the private examiner's comment that it is "probably quite right that he is not able to work and is therefore totally disabled," reflects an endorsement of the Veteran's statement rather than an actual opinion by the private examiner.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive in nature cannot support a claim); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Such comment by the May 2009 examiner appears to be more an endorsement of the Veteran's assertion of total disability, as the May 2009 examiner does not indicate any basis for such opinion other than the fact that the Veteran is rated 70 percent for hearing loss; however, the occupational impairment caused by the Veteran's service-connected hearing loss, without any other factual basis showing unemployability, does not support an opinion of unemployability, as such hearing impairment and speech recognition impairment is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 ("the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time").

The Board finds that the January 2009 VA audiological opinion is competent and probative medical evidence because it is based on a factually accurate history.  The VA examiner reviewed the Veteran's claims file.  The VA examiner also reported the Veteran's past and present medical and social history in detail.  The VA examination assessed and offered an opinion regarding the occupational impairment caused by the service-connected bilateral hearing loss.  The VA examiner reasoned that the Veteran was an excellent candidate for positive outcome and benefit and that the Veteran's hearing loss was serviceable with hearing aids.  The VA examiner also reasoned that the type and severity of the Veteran's bilateral hearing loss would not interfere with the Veteran's ability to work or find gainful employment.  It appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that was supported by a sound reasoning.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Bloom, 12 Vet. App. at 187; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

A TDIU is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


